          Case 1:20-cv-02035-BAH Document 7 Filed 07/28/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 TEXAS CIVIL RIGHTS PROJECT, as Next
 Friend of UNNAMED CHILDEN #1-100,

                    Plaintiffs,

         v.
                                                     Civil Docket No. 1:20-cv-2035 (BAH)
 CHAD WOLF, Acting Secretary of
 Department of Homeland Security, et al.,

                    Defendants.



                          CORRECTED NOTICE TO THE COURT

       On July 27, 2020, Defendants filed a Notice to the Court and “represent[ed] that the

unnamed single minors who were at the identified hotel on July 23, 2020 and still in the United

States when [Texas Civil Rights Project filed a motion for a temporary restraining order] are being

processed or will be processed under the immigration procedures set out in Title 8 of the U.S. Code

and not under the CDC Order.” See ECF No. 6 at 2. Although undersigned counsel understood

that there were multiple single minors who were at the identified hotel on July 23, 2020 and still

in the United States when the TRO was filed, undersigned counsel has since learned that there was

only one single minor. Defendants regret the error. This filing corrects that error and also provides

the current status of the single minor.

                                          *      *       *

       Texas Civil Rights Project (“TCRP”) filed this case on behalf of “unnamed migrant

minors” who had illegally entered the United States from Mexico and were held at a hotel in

McAllen, Texas, as of July 23, 2020. See Compl. ¶¶ 3, 18, ECF No. 1. TCRP sued on behalf of

                                                 1
             Case 1:20-cv-02035-BAH Document 7 Filed 07/28/20 Page 2 of 3




these putative plaintiffs to seek an order preventing the Government from returning them to their

home countries pursuant to an order issued by the Director of the Centers for Disease Control and

Prevention (“CDC”). See id. Prayer for Relief a-c. The CDC Order, issued under the Director’s

authority in the Public Health Service Act, temporarily prohibits the movement of certain aliens

into the United States from Canada or Mexico to avert the serious danger of further spreading

COVID-19 into the United States. See id. ¶ 58. 1 The Order requires returning such aliens to the

country from which they entered the United States, to their country of origin, or to another location

as promptly as possible. Id. ¶ 60. TCRP requested an order that would require the Government

to afford the minors the immigration procedures that would otherwise apply without the CDC

Order. TCRP filed a motion for a temporary restraining order (“TRO”) on July 24, 2020. ECF

No. 2.

         The Government hereby represents that the unnamed single minor who was at the identified

hotel on July 23, 2020 and still in the United States when the TRO was filed is being processed

under the immigration procedures set out in Title 8 of the U.S. Code and not under the CDC Order.

The minor’s custody has also been transferred to the Office of Refugee Resettlement in the

Department of Health and Human Services. As the Court is aware, TCRP has withdrawn the

motion for a TRO, ECF No. 4.




         1
          See also Control of Communicable Diseases; Foreign Quarantine: Suspension of
Introduction of Persons Into United States From Designated Foreign Countries or Places for Public
Health Purposes, 85 Fed. Reg. 16559, 16563 (Mar. 24, 2020); Notice of Order Under Sections 362
and 365 of the Public Health Service Act Suspending Introduction of Certain Persons From
Countries Where a Communicable Disease Exists, 85 Fed. Reg. 17060, 17061, 17067 (Mar. 26,
2020), as extended and/or amended by Extension of Order Suspending Introduction of Certain
Persons From Countries Where a Communicable Disease Exists, 85 Fed. Reg. 22424 (Apr. 20,
2020), and Amendment and Extension of Order Suspending Introduction of Certain Persons from
Countries Where a Communicable Disease Exists, 85 Fed. Reg. 31503-02 (May 21, 2020).
                                                2
         Case 1:20-cv-02035-BAH Document 7 Filed 07/28/20 Page 3 of 3




Dated: July 28, 2020                      Respectfully submitted,


                                          ETHAN P. DAVIS
                                          Acting Assistant Attorney General

                                          DAVID MORRELL
                                          Deputy Assistant Attorney General

                                          /s/ Jean Lin
                                          JEAN LIN (NY Bar 4074530)
                                          Special Litigation Counsel
                                          KEVIN SNELL
                                          BRADLEY CRAIGMYLE
                                          Trial Attorneys
                                          Federal Programs Branch
                                          Civil Division, Department of Justice
                                          1100 L Street, N.W.
                                          Washington, D.C. 20005
                                          (202) 514-3716
                                          Jean.Lin@usdoj.gov

                                          Counsel for Defendants




                                      3
